--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

            This employment agreement (this "Agreement"), dated as of January
01, 2011 (the "Effective Date"), is made by and between China Advanced
Construction Materials Group, Inc. , a Delaware State corporation (the
"Company") and Mr. Weili He(the “Executive”).

            WHEREAS, the Company is a publicly traded company;

            WHEREAS, the Executive has and will provide managerial services in
connection with certain matters relating to the Company during the period when
the Executive is the Vice Chairman of Board and Chief Operating Officer of the
Company and located in Beijing, China (“Management Services”); and

            WHEREAS, the Parties wish to establish the terms of the Executive's
continued employment by the Company;

            NOW, THEREFORE, in consideration of the foregoing, of the mutual
promises contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

            1.        POSITION/DUTIES.

                          (a)        During the Employment Term (as defined in
Section 2 below), the Executive shall serve as a Chief Operating Officer of the
Company. In this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
reasonable duties and responsibilities as the Board of Directors of the Company
(the "Board") shall designate. The Executive shall report directly to Chairman
the Board of Directors. The Executive shall obey the lawful directions of the
Board, the Company's Chief Executive Officer and any other senior executive of
the Company to whom the Executive reports and shall use his diligent efforts to
promote the interests of the Company and to maintain and promote the reputation
thereof.

                          (b)        During the Employment Term, the Executive
shall use his best efforts to perform his duties under this Agreement and shall
devote all of his business time, energy and skill in the performance of his
duties with the Company. The Executive shall not during the Employment Term
(except as a representative of the Company or with consent in writing of the
Board) be directly or indirectly engaged or concerned in any other business
activity. Notwithstanding the foregoing provisions, the Executive is not
prohibited from (1) participating in charitable, civic, educational,
professional or community affairs or serving on the board of directors or
advisory committees of non-profit entities, and (2) managing his and his
family's personal investments, in each case, provided that such activities in
the aggregate do not materially interfere with his duties hereunder.

1

--------------------------------------------------------------------------------

            2.        EMPLOYMENT TERM. Except for earlier termination as
provided in Section 6, the Executive's employment under this Agreement shall be
for a three years term commencing on the Effective Date and ending on January 1,
2014 (the "Initial Term"). Subject to Section 6, at the end of the Initial Term
this Agreement may be extended for additional terms by mutual agreement of the
parties (“Additional Term”). The amount of compensation payable to the Executive
during any extension of the Initial Term shall be discussed and agreed upon by
both parties 30 days before the Agreement termination date. The Initial Term and
any Additional Term shall be referred to herein as the "Employment Term."

            3.        BASE SALARY. The Company agrees to pay to the Executive a
base salary at a monthly rate of US$9,097.42, payable in a single installment on
the last day of each month. The Executive will be responsible for his own income
tax payable to relevant federal and state authorities in the United States. The
Executive's Base Salary shall be subject to annual review by the Board (or a
committee thereof). The base salary as determined herein from time to time shall
constitute "Base Salary" for purposes of this Agreement.

            4.        EMPLOYEE BENEFITS.

                          (a)        Benefit Plans. The Executive shall be
eligible to participate in any employee benefit plan of the Company, including,
but not limited to, equity, pension, thrift, profit sharing, medical coverage,
education, or other retirement or welfare benefits that the Company has adopted
or may adopt, maintain or contribute to for the benefit of its senior
executives, at a level commensurate with his positions, subject to satisfying
the applicable eligibility requirements. The Company may at any time or from
time to time amend, modify, suspend or terminate any employee benefit plan,
program or arrangement for any reason in its sole discretion.

                          (b)        Vacation. The Executive shall be entitled
to an annual paid vacation in accordance with the Company's policy applicable to
senior executives from time to time in effect, but in no event less than two
weeks per calendar year (as prorated for partial years), which vacation may be
taken at such times as the Executive elects with due regard to the needs of the
Company. The carry-over of vacation days shall be in accordance with the
Company's policy applicable to senior executives from time to time in effect.

                          (c)        Business and Entertainment Expenses. Upon
presentation of appropriate documentation, the Executive shall be reimbursed for
all reasonable and necessary business and entertainment expenses incurred in
connection with the performance of his duties hereunder, all in accordance with
the Company's expense reimbursement policy applicable to senior executives from
time to time in effect.

            5.        TERMINATION. The Executive's employment and the Employment
Term shall terminate on the first of the following to occur:

2

--------------------------------------------------------------------------------

                          (a)        Disability. The thirtieth (30th) day
following written notice by the Company to the Executive of termination due to
Disability. For purposes of this Agreement, "Disability" shall mean a
determination by the Company in accordance with applicable law that due to a
physical or mental injury, infirmity or incapacity, the Executive is unable to
perform the essential functions of his job with or without accommodation for 180
days (whether or not consecutive) during any 12-month period.

                          (b)        Death. Automatically on the date of death
of the Executive.

                          (c)        Cause. Immediately upon written notice by
the Company to the Executive of a termination for Cause. "Cause" shall mean, as
determined by the Board (or its designee) (1) conduct by the Executive in
connection with his employment duties or responsibilities that is fraudulent,
unlawful or grossly negligent; (2) the willful misconduct of the Executive; (3)
the willful and continued failure of the Executive to perform the Executive's
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness); (4) the commission by the Executive of any
felony (or the equivalent under the law of the People's Republic of China)
(other than traffic-related offenses) or any crime involving moral turpitude;
(5) violation of any material policy of the Company or any material provision of
the Company's code of conduct, employee handbook or similar documents; or (6)
any material breach by the Executive of any provision of this Agreement or any
other written agreement entered into by the Executive with the Company.

                          (d)        Without Cause. On the sixtieth (60th) day
following written notice by either Party to the other Party without Cause, other
than for death or Disability of the Executive. The Company may also terminate
this Agreement for cause at any time in the event of the failure of the
Executive to perform duties assigned by the Company in a correct, timely and
expeditious manner or in the event of material violation by the Executive of any
term or condition of this Agreement.

            6.        CONSEQUENCES OF TERMINATION.

                          (a)        Disability. Upon termination of the
Employment Term because of the Executive's Disability, the Company shall pay or
provide to the Executive (1) any unpaid Base Salary and any accrued vacation
through the date of termination; (2) any unpaid Annual Bonus accrued with
respect to the fiscal year ending on or preceding the date of termination; (3)
reimbursement for any unreimbursed expenses properly incurred through the date
of termination; and (4) all other payments or benefits to which the Executive
may be entitled under the terms of any applicable employee benefit plan, program
or arrangement (collectively, "Accrued Benefits").

                          (b)        Death. Upon the termination of the
Employment Term because of the Executive's death, the Executive's estate shall
be entitled to any Accrued Benefits.

3

--------------------------------------------------------------------------------

                          (c)        Termination for Cause. Upon the termination
of the Employment Term by the Company for Cause or by either party in connection
with a failure to renew this Agreement, the Company shall pay to the Executive
any Accrued Benefits.

                          (d)        Termination without Cause. Upon the
termination of the Employment Term by the Company without Cause, the Company
shall pay or provide to the Executive (1) the Accrued Benefits, and (2) subject
to the Executive's execution (and non-revocation) of a general release of claims
against the Company and its affiliates in a form reasonably requested by the
Company, (A) continued payment of his Base Salary for [two (2) months] after
termination, payable in accordance with the regular payroll practices of the
Company, but off the payroll; and (B) payment of the Executive's cost of
continued medical coverage for [two (2) months] after termination (subject to
the Executive's co-payment of the costs in the same proportion as such costs
were shared immediately prior to the date of termination).1 Payments provided
under this Section 6(d) shall be in lieu of any termination or severance
payments or benefits for which the Executive may be eligible under any of the
plans, policies or programs of the Company.

            7.        NO ASSIGNMENT. This Agreement is personal to each of the
Parties. Except as provided below, no Party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
Party hereto; provided, however, that the Company may assign this Agreement to
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.

            8.        NOTICES. For the purpose of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (1) on the date of delivery if delivered
by hand, (2) on the date of transmission, if delivered by confirmed facsimile,
(3) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (4) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown on the records of the Company

If to the Company:

Telephone:        +86 10 8252 5301
Facsimile:          +86 10 8252 5345
Attention:          Principal Executive Officer/Principal Financial Officer


_________________________________________
1 NOTE: typically the period for severance payments corresponds to the length of
the noncompete and nonsolicitation period.

4

--------------------------------------------------------------------------------

            9.        PROTECTION OF THE COMPANY'S BUSINESS.

                          (a)        Confidentiality. The Executive acknowledges
that during the course of his employment by the Company (prior to and during the
Employment Term) he has and will occupy a position of trust and confidence. The
Executive shall hold in a fiduciary capacity for the benefit of the Company and
shall not disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company, except (i) as in good faith
deemed necessary by the Executive to perform his duties hereunder, (ii) to
enforce any rights or defend any claims hereunder or under any other agreement
to which the Executive is a party, provided that such disclosure is relevant to
the enforcement of such rights or defense of such claims and is only disclosed
in the formal proceedings related thereto, (iii) when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order him to divulge, disclose or make
accessible such information, provided that the Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment, (iv) as to such Confidential Information
that shall have become public or known in the Company's industry other than by
the Executive's unauthorized disclosure, or (v) to the Executive's spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.

                          (b)        Non-Competition. During the Employment Term
and for the one-year period following the termination of the Executive's
employment for any reason (the "Restricted Period"), the Executive shall not,
directly or indirectly, without the prior written consent of the Company,
provide employment (including self-employment), directorship, consultative or
other services to any business, individual, partner, firm, corporation, or other
entity that competes with any business conducted by the Company or any of its
subsidiaries or affiliates on the date of the Executive's termination of
employment or within one year of the Executive's termination of employment in
the geographic locations where the Company and its subsidiaries or affiliates
engage or propose to engage in such business (the "Business"). Nothing herein
shall prevent the Executive from having a passive ownership interest of not more
than 2% of the outstanding securities of any entity engaged in the Business
whose securities are traded on a national securities exchange.

5

--------------------------------------------------------------------------------

                          (c)        Non-Solicitation of Employees. The
Executive recognizes that he possesses and will possess confidential information
about other employees of the Company and its subsidiaries and affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with customers of the Company and its
subsidiaries and affiliates. The Executive recognizes that the information he
possesses and will possess about these other employees is not generally known,
is of substantial value to the Company and its subsidiaries and affiliates in
developing their business and in securing and retaining customers, and has been
and will be acquired by him because of his business position with the Company.
The Executive agrees that, during the Restricted Period, he will not, directly
or indirectly, (i) solicit or recruit any employee of the Company or any of its
subsidiaries or affiliates (a "Current Employee") or any person who was an
employee of the Company or any of its subsidiaries or affiliates during the
twelve (12) month period immediately prior to the date the Executive's
employment terminates (a "Former Employee") for the purpose of being employed by
him or any other entity, or (ii) hire any Current Employee or Former Employee.

                          (d)        Non-Solicitation of Customers. The
Executive agrees that, during the Restricted Period, he will not, directly or
indirectly, solicit or attempt to solicit (i) any party who is a customer or
client of the Company or its subsidiaries, who was a customer or client of the
Company or its subsidiaries at any time during the twelve (12) month period
immediately prior to the date the Executive's employment terminates or who is a
prospective customer or client that has been identified and targeted by the
Company or its subsidiaries for the purpose of marketing, selling or providing
to any such party any services or products offered by or available from the
Company or its subsidiaries, or (ii) any supplier or vendor to the Company or
any subsidiary to terminate, reduce or alter negatively its relationship with
the Company or any subsidiary or in any manner interfere with any agreement or
contract between the Company or any subsidiary and such supplier or vendor.

                          (e)        Property. The Executive acknowledges that
all originals and copies of materials, records and documents generated by him or
coming into his possession during his employment by the Company or its
subsidiaries are the sole property of the Company and its subsidiaries ("Company
Property"). During the Employment Term, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company or its subsidiaries, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company or its subsidiaries, except in furtherance of his duties
under this Agreement. When the Executive's employment with the Company
terminates, or upon request of the Company at any time, the Executive shall
promptly deliver to the Company all copies of Company Property in his possession
or control.

                          (f)        Non-Disparagement. Executive shall not, and
shall not induce others to, Disparage the Company or its subsidiaries or
affiliates or their past and present officers, directors, employees or products.
"Disparage" shall mean making comments or statements to the press, the Company's
or its subsidiaries' or affiliates' employees or any individual or entity with
whom the Company or its subsidiaries or affiliates has a business relationship
which would adversely affect in any manner (1) the business of the Company or
its subsidiaries or affiliates (including any products or business plans or
prospects), or (2) the business reputation of the Company or its subsidiaries or
affiliates, or any of their products, or their past or present officers,
directors or employees.

 6

--------------------------------------------------------------------------------

                          (g)        Cooperation. Subject to the Executive's
other reasonable business commitments, following the Employment Term, the
Executive shall be available to cooperate with the Company and its outside
counsel and provide information with regard to any past, present, or future
legal matters which relate to or arise out of the business the Executive
conducted on behalf of the Company and its subsidiaries and affiliates, and,
upon presentation of appropriate documentation, the Company shall compensate the
Executive for any out-of-pocket expenses reasonably incurred by the Executive in
connection therewith.

                          (h)        Equitable Relief and Other Remedies. The
Executive acknowledges and agrees that the Company's remedies at law for a
breach or threatened breach of any of the provisions of this Section 9 would be
inadequate and, in recognition of this fact, the Executive agrees that, in the
event of such a breach or threatened or attempted breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available. In addition, without limiting the Company's
remedies for any breach of any restriction on the Executive set forth in this
Section 9, except as required by law, the Executive shall not be entitled to any
payments set forth in Section 6(d) hereof if the Executive has breached the
covenants applicable to the Executive contained in this Section 9, the Executive
will immediately return to the Company any such payments previously received
under Section 6(d) upon such a breach, and, in the event of such breach, the
Company will have no obligation to pay any of the amounts that remain payable by
the Company under Section 6(d).

                          (i)        Reformation. If it is determined by a court
of competent jurisdiction in any state that any restriction in this Section 9 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state. The Executive acknowledges that the
restrictive covenants contained in this Section 9 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.

                          (j)        Liability. Notwithstanding the provisions
in this Section 9 the Executive shall not be liable for any mistakes of fact,
errors of judgment, for losses sustained by the Company or any subsidiary or for
any acts or omissions of any kind, unless caused by the negligence or willful or
intentional misconduct of the Executive or any person or entity acting for or on
behalf of the Executive.

7

--------------------------------------------------------------------------------

                          (k)        Survival of Provisions. The obligations
contained in this Section 9 shall survive in accordance with their terms the
termination or expiration of the Executive's employment with the Company and
shall be fully enforceable thereafter.

            10.      INDEMNIFICATION. The Executive shall be indemnified to the
extent permitted by the Company's organizational documents and to the extent
required by law.

            11.      SECTION HEADINGS AND INTERPRETATION. The section headings
used in this Agreement are included solely for convenience and shall not affect,
or be used in connection with, the interpretation of this Agreement. Expressions
of inclusion used in this agreement are to be understood as being without
limitation.

            12.      SEVERABILITY. The provisions of this Agreement shall be
deemed severable and the invalidity of unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

            13.      COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.

            14.      GOVERNING LAW AND VENUE. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
Beijing, China without regard to its conflicts of law principles. The Parties
agree irrevocably to submit to the exclusive jurisdiction of the courts located
in Beijing, China, for the purposes of any suit, action or other proceeding
brought by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.

            15.      ENTIRE AGREEMENT. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

            16.      WAIVER AND AMENDMENT. No provision of this Agreement may be
modified, amended, waived or discharged unless such waiver, modification,
amendment or discharge is agreed to in writing and signed by the Executive and
such officer or director as may be designated by the Board. No waiver by either
Party at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver or similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

8

--------------------------------------------------------------------------------

            17.      WITHHOLDING. The Company may withhold from any and all
amounts payable under this Agreement such federal, state, local and foreign
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

            18.      AUTHORITY AND NON-CONTRAVENTION. The Executive represents
and warrants to the Company that he has the legal right to enter into this
Agreement and to perform all of the obligations on his part to be performed
hereunder in accordance with its terms and that he is not a party to any
agreement or understanding, written or oral, which could prevent him form
entering into this Agreement or performing all of his obligations hereunder.

            19.      COUNTERPARTS. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the Parties have executed this Agreement as of
the date first written above.

CHINA ADVANCED CONSTRUCTION
MATERIALS GROUP, INC.

 

/s/ Xianfu Han                                                          
By: Xianfu Han                                                         
Title: Chief Executive Officer


EXECUTIVE

/s/ Weili He
Weili He

 

 

 

10

--------------------------------------------------------------------------------